Citation Nr: 1534850	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

4.  Whether new and material evidence has been received to reopen a claim for chronic pain disorder.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran, his wife, & his daughter


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part denied service connection for cervical sprain and peripheral neuropathy of the right and left lower extremities, and peripheral neuropathy of the left upper extremity. 

In February 2011, August 2012, and July 2014, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the transcript has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of new and material evidence for chronic pain disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service.  

2.  Peripheral neuropathy of the upper extremities was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service.  

3.  Peripheral neuropathy of the lower extremities was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).



3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Board remanded this matter most recently in July 2014, and specifically instructed the RO/Appeals Management Center (AMC) to obtain the Veteran's outstanding Social Security Administration disability records.  Subsequently, the records were obtained, and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

In correspondence dated in October 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available service treatment records and post service treatment records have been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A VA examination was provided in March 2011.  The Board found the examination to be inadequate and subsequently remanded the claims for a new opinion addressing injuries the Veteran incurred in service.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The Veteran was afforded a new examination in December 2012.  The Board finds the two examinations when taken together to be thorough and complete with respect to the Veteran's claimed disabilities.  The clinicians reviewed the Veteran's medical history and provided an opinion supported by a rationale; therefore, the opinion is adequate. 

The Veteran testified before the undersigned acting Veterans Law Judge in October 2010.  With respect to the aforementioned hearings, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the Board hearing, the case was remanded in order to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In the instant case, in service the Veteran was noted to have weakness in both his legs in September 1977.  There were also a number of findings with regard to his legs and feet, including pain in the feet.  In an April 1979 treatment record, the Veteran was noted to have fallen off a tank and sustained a laceration to the back of his neck and to have had swelling of the lips and an abrasion to the right portion of the chin.  The Veteran was also noted to have bumped his head on a log in October 1979 and to have had headaches for two days.  An assessment of post traumatic headaches was rendered at that time.  The Veteran's separation examination was negative for reports of a cervical disability or neuropathy.  

In September 2006, VA medical center (VAMC) treatment records note that the Veteran suffered low back pain for last year, and that he injured his back while lifting boxes at work about year prior.  The pain was present over low back, but also sometimes radiating to both thighs.  The Veteran had not been able to work since his back injury, could not walk even a block, and could not sit at one place or stand at one place for 30 minutes.  

In September and November 2006, EMG testing was conducted, the results of which were both negative.  

In March 2007, VA medical center (VAMC) records note the Veteran had problems with his left hand for the prior two years, although the EMG had negative results.  This record also noted that at the time of the EMG, the Veteran began to have sharp pain in his neck that radiated to the left arm.  The Veteran also noted that many years ago he was very active in sports and he played football and baseball and injured himself.  He did not describe any recent neck trauma but was currently on workers compensation for his back injury sustained at work.  Imaging showed severe degenerative changes at all cervical discs except C2-C3.  The impression was of degenerative disc disease of the cervical spine including disc disease of C3-C4 and C4-C5.  

In April 2007, it was noted that Veteran experienced numbness in the fingers of his left hand for the past 3 years and since November of the last year after having an EMG and nerve conduction study his symptoms in his hand had become worse.  Additionally he had an aching pain in his neck that shot up the back of his head.  He noted his left hand felt weak and like it was "smashed." His right hand was strong.

June 2007 VAMC records noted that the Veteran had a several year history of progressive neck pain, and that he also complained of left upper extremity numbness and tingling especially if his arm was held up; however, he did not have any weakness and his fine motor skill was unchanged.  He underwent cervical spine disc surgery that month.  

In June 2008, an EMG showed no evidence of a left cervical nerve root lesion.  The clinician noted that mild prolongation of left median and ulnar distal sensory latencies could be due to a very cold hand or less likely to a mild neuropathy.

In June 2009, the Veteran daughter and wife submitted lay statements.  The adult daughter stated that the Veteran had been having pain in his neck, legs, and feet since she was a child and that she would rub his neck after work.  His wife stated that since service, the Veteran has been having problems with his neck and legs, and that she would give him massages and aspirin for the pain as they could not afford treatment.  

In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  He stated that after he fell off a tank in service he had a contusion but he never had any x-rays taken.  He stated he had pain shooting through his neck, but he believed it to be from stimulated combat situations while in service, and all the exercise.  His daughter and wife reiterated that they took care of him after work when he had pain.   

In March 2011, the Veteran was afforded a VA examination.  The Veteran stated he experienced a gradual onset of occasional numbness in both arms and legs.  After neck surgery he began having more symptoms with cramps and spasms in both arms and legs, and numbness in his left hand.  He stated that the numbness in left hand and fingers began before neck surgery and continued afterwards.  The examiner noted a diagnosis of peripheral neuropathy of the left upper extremity associated with cervical neuropathy, and a diagnosis of peripheral neuropathy of the bilateral lower extremities associated with lumbar neuropathy.  Regarding the neck, the Veteran noted a history of injury to the neck when he fell off a tank and then reported symptoms of numbness and tingling in the left hand and arm that began occasionally and worsened after having neck surgery in 2007.  The examiner noted a current diagnosis of degenerative disc disease of the cervical spine with residuals of left upper extremity radiculopathy.  Overall, the examiner opined that the Veteran's cervical spine condition and neuropathy were less likely than not related to service.  The examiner noted that the Veteran claimed these conditions started after he fell from a tank in service, and while the examiner noted the fall was in the service treatment records, he did not see any of the medical conditions in the records.  The examiner stated there were no complaints of neck problems in service, nor were there complaints of numbness or tingling in the feet, hands, arms, or legs listed.  

In August 2012, the Veteran's claims were remanded for a new VA opinion that addressed the Veteran's neck injury after he fell of the tank, as well as his fall on a log in service and what relationship, if any, these findings had to the Veteran's current cervical  spine disability and upper neuropathy; and to address the findings of weakness in the legs and foot problems noted in service, including in September 1977, and to make a determination as to what relationship, if any, these findings had to the Veteran's current peripheral neuropathy.

In December 2012, the Veteran was afforded a new VA examination.  The Veteran reported bilateral pain after his 2007 diskectomy and intermittent pain before that.  The examiner noted that the service treatment records had the notation in August 1977 of right leg pain for years, related to the right knee and weakness in the legs noted in September 1977.  Regarding the neck, the examiner noted intermittent pain in the neck and decreased range of motion since the Veteran's surgery in June 2007.  The examiner noted the Veteran claimed left upper extremity pain, numbness and tingling, but the EMG/NCV test was negative twice.  The examiner noted that service treatment records showed the Veteran fell off a tank causing a small laceration the back of his neck and lips swollen with an abrasion on his chin.  The examiner noted this was an acute event and no other treatment or notations regarding this event were found in the treatment records or upon exit from service.  The examiner found a surgical scar on the neck which was healed and non-tender.  The examiner found that the Veteran had radiculopathy of the left upper extremity, but none in the right upper extremity, although the examiner noted that the Veteran had complaints that did not correlate with the EMG/NCV, although neuropathy is subjective.  Overall the examiner opined that the Veteran's complaints of a cervical disability with left upper extremity radiculopathy were less likely than not related to service, as the Veteran had post service problems, and the examiner cited to the Veteran's September 2006 VAMC notation of a work related back injury and related leg problems; the October 2006 VAMC record noting numbness and tingling in his left hand for the past year; and the March 2007 VAMC record noting the Veteran had problems with his left hand for the prior two years, although the EMG had negative results, and at the time of the EMG, the Veteran began to have sharp pain in his neck that radiated to the left arm.  The Veteran also noted in this record that many years ago he was very active in sports and he played football and baseball and injured himself.  He did not describe any recent neck trauma but was currently on workers compensation for a back injury sustained at work.  

The examiner cited the event of April 1979 in service when the Veteran fell to have resulted in a small cut on the neck, swollen lip, and abrasion the chin, which did not leave a scar of any type and was mentioned only once in the records.  There were no other complaints of neck problems.  The examiner also noted that any current weakness and issues with neuropathy would not be related to the service time leg weakness noted in his records in September 1977, given that the EMGs did not pick up any problems.  The examiner also noted the Veteran's leg and foot weakness was noted to be related to his right knee pain from a surgery prior to service, and the leg problem was right knee pain and not neuropathy.  Also the examiner noted that regarding the Veteran bumping his head on a log in service there were no further complaints after October 1979, thus his neck problems appeared to have been incurred after service  Overall the examiner opined that the Veteran's cervical spine disability and neuropathy of the left upper extremity and bilateral lower extremities were less likely than not related to service.  

Cervical Spine Disability

In this case, there is no dispute that the Veteran currently has a diagnosis of degenerative joint disease of the cervical spine.  See e.g. December 2012 examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records show that the Veteran fell off a tank in service and suffered a neck laceration, as well as falling on a log and suffering headaches.  Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), that of nexus, the question is whether there is a relationship between the Veteran's current cervical spine disability and his military service; this is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds that the December 2012 VA examination to be the most probative evidence of record, and the Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  These opinions outweigh the Veteran's lay statements that his current condition was caused by his falls in service.  

Significantly, the 2012 examiner's findings have taken into account the Veteran's contentions that he experienced neck pain since service.  The VA examiner took into account the Veteran's lay statements regarding events during service and opined that even when considering this, it was still their opinion that events in service were less likely than not the cause of the Veteran's current condition.  The 2012 examiner noted that the event of April 1979 in service when the Veteran fell led to a small cut on the neck, swollen lip, and abrasion the chin, which did not leave a scar of any type and was mentioned only once in the records; and that the fall on the log did not lead to any other follow up treatment afterwards.  There were no other complaints of neck problems.  It is also noted that the Veteran stated multiple times in his treatment records in 2007 that he had the pain starting a couple of years prior, over 20 years after service.  Crucially there are no other medical records in between that time period that indicate the presence of neuropathy.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's cervical spine disability has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his events in service and that his family is competent to testify that they helped to treat his neck condition at home after service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his cervical spine disability, and whether it was caused by service.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

The Board has considered whether, with respect to cervical spine disability, continuity of symptomatology is shown.  However, the 2012 examiner has opined that the Veteran did not have a cervical spine disability in service, as his injury from his fall of the tank and fall on the log both resolved.  The examiner noted, and the service treatment records reflect, that testing prior to discharge from service was normal.  There was not a combination of manifestations sufficient to identify the disease entities in service. See 38 C.F.R. § 3.303(b) (2014).  Accordingly, current statements that the Veteran's neck laceration during service was arthritis that continued until he was diagnosed with degenerative disease in the 2000's are outweighed by the separation examination report and the examiner's medical opinion.

In sum, the Veteran's claims that his current condition was etiologically related to service are outweighed by the competent and probative medical opinion which states that the Veteran's current condition is not related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a nexus between service and the Veteran's current cervical spine condition cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Peripheral Neuropathy of the Upper Extremities

In this case, there is no dispute that the Veteran currently has a diagnosis of neuropathy of the left upper extremity, as the December 2012 examiner noted that even though the Veteran's EMG was negative, that the Veteran displayed subjective complaints.  There is however no diagnosis for the right upper extremity, nor has the Veteran put forth an argument that he has neuropathy of the right upper extremity, nor have the medical records indicated that he has neuropathy of the right upper extremity.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. " In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, Hickson element (1) is met for the left upper extremity only. 

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records are negative for diagnosis of neuropathy.  Records however indicated that the Veteran fell off a tank during service.  Accordingly, Hickson element (2) is at least arguably met. 

With respect to crucial Hickson element (3), that of nexus, the question is whether there is a relationship between the Veteran's current neuropathy and his military service; this is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds the 2012 December VA examination report to be the most probative evidence of record, and the Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  These opinions outweigh the Veteran's lay statements that his neuropathy is related to his injuries in service.

Significantly, the examiner's findings have taken into account the Veteran's contentions that he experienced neuropathy since service.  The VA examiners took into account the Veteran's lay statements regarding events during service and opined that even when considering this, it was still their opinion that events in service were less likely than not the cause of the Veteran's current condition.  The examiners noted that left upper neuropathy was present in treatment records when the Veteran complained in 2007 that numbness and tingling in his left hand had only been occurring for the past couple of years, and that the in-service falls resolved with no further complaints regarding the neck, where the pain radiated.  It noted that the Veteran did not have a diagnosis of neuropathy until the 2000's, over twenty years after service.  Crucially there are no other medical records in between that time period that indicate the presence of neuropathy.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's neuropathy has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his events in service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his neuropathy, and whether it was caused by service.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

The Board has considered whether, with respect to the upper neuropathy, continuity of symptomatology is shown.  However, the examiner has opined that the Veteran did not have upper neuropathy in service.  The examiner noted, and the service treatment records reflect, that testing prior to discharge from service was normal. There was not a combination of manifestations sufficient to identify the disease entities in service.  See 38 C.F.R. § 3.303(b) (2014).  Accordingly, current statements that the Veteran's continued from service until he was diagnosed with upper left neuropathy in the 2000's are outweighed by the separation examination report and the examiner's medical opinion.

In sum, the Veteran's claims that his current condition was etiologically related to service are outweighed by the competent and probative medical opinion which states that the Veteran's current condition is not related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a nexus between service and the Veteran's current neuropathy cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Peripheral Neuropathy of the Lower Extremities

In this case, there is no dispute that the Veteran currently has a diagnosis of neuropathy of the bilateral upper and lower extremities.  See e.g. December 2012 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records in negative for any diagnosis of neuropathy.  Records however indicate that the Veteran had multiple notations of leg weakness in service.  Accordingly, Hickson element (2) is at least arguably met. 

With respect to crucial Hickson element (3), that of nexus, the question is whether there is a relationship between the Veteran's current neuropathy and his military service; this is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds the 2012 VA examination report the most probative evidence of record, and the Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  These opinions outweigh the Veteran's lay statements that his current bilateral neuropathy of the lower extremities is related to in-service events including his multiple falls, and complaints of leg weakness.

Significantly, the VA examiner's findings have taken into account the Veteran's contentions that he experienced neuropathy since service.  The VA examiner took into account the Veteran's lay statements regarding events during service and opined that even when considering this, it was still the opinion that events in service were less likely than not the cause of the Veteran's current condition, as the Veteran was noted to have injuries after service, including a low back injury at work.  The examiner noted that the Veteran's fall on a log resolved without any further complaint, and that complaints of leg and foot weakness in service were related to a separate knee disability he had that pre-existed service.  The Veteran did not have a diagnosis of neuropathy until the 2000's, over 20 years after service.  Crucially there are no other medical records in between that time period that indicate the presence of neuropathy.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Accordingly, the Board concludes that the VA opinions carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's neuropathy  has been presented.  

The Board acknowledges that the Veteran is competent to testify as to his events in service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his neuropathy, and whether it was caused by service.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

The Board has considered whether, with respect to the lower neuropathy, continuity of symptomatology is shown.  However, the examiner has opined that the Veteran did not have lower neuropathy in service, and that any leg pain in service was related to his right knee disability which pre-existed service.  The examiner noted, and the service treatment records reflect, that testing prior to discharge from service was normal.  There was not a combination of manifestations sufficient to identify the disease entities in service. See 38 C.F.R. § 3.303(b) (2014).  Accordingly, current statements that the Veteran's disability continued from service until he was diagnosed with neuropathy of the bilateral lower extremities in the 2000's are outweighed by the separation examination report and the examiner's medical opinion.

In sum, the Veteran's claims that his current condition was etiologically related to service are outweighed by the competent and probative medical opinion which states that the Veteran's current condition is not related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a nexus between service and the Veteran's current lower neuropathy cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a cervical spine disability, is denied. 
Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, is denied.


REMAND

In a statement received in May 2014, the Veteran expressed disagreement with a March 2014 rating decision denying entitlement to reopen a claim for chronic pain disorder, and TDIU.  The RO has not yet issued a Statement of the Case (SOC) as to the issue of entitlement to reopening a claim for chronic pain disorder, and TDIU.  As such, the RO is now required to send the Veteran an SOC as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran on the issues of reopening a claim for entitlement to service connection for chronic pain disorder, and TDIU.  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


